United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, LINCOLNTON POST
OFFICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-802
Issued: January 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2009 appellant, through counsel, filed a timely appeal from the
November 7, 2008 merit decision of the Office of Workers’ Compensation Programs denying her
claim for disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant was disabled from July 26, 2001 through September 28,
2006 due to her accepted work injury.
Appellant, through her attorney, contents that the medical evidence establishes her
entitlement to compensation.

FACTUAL HISTORY
This is the second appeal before the Board. The facts as set forth in the Board’s June 2,
2006 decision are incorporated hereby by reference.1 The Board remanded the case for further
development of the medical evidence to have Dr. C.M. Sharma, a Board-certified neurologist,
clarify his opinion on causal relationship.
On July 11, 2008 appellant filed a claim for wage loss from February 26, 2001 through
September 28, 2006. She submitted progress notes from Dr. William L. King, a Board-certified
orthopedic surgeon. On August 6, 2001 Dr. King diagnosed clinical evidence of cervical
radiculopathy and median neuropathy at the wrist despite negative electromyogram/nerve
conduction (EMG/NC) studies. In a January 7, 2002 note, he advised that appellant’s
nonemployment motor vehicle accident precipitated cervical radiculopathy while her repetitive
duties at the employing establishment counting money and lifting packages caused an
exacerbation of her preexisting problem that impaired her function. Dr. King advised that she
should not continue in her duties until the resolution of her condition. On February 7, 2002 he
reiterated that appellant could not work at her usual occupation at the employing establishment.
Appellant had difficulty with her neck and right upper extremity, cervical radiculopathy and a
positive Tinel’s sign at the carpal tunnel. Dr. King noted tenderness but no Tinel’s sign over the
cubital tunnel. On July 1, 2002 he noted that appellant fell and reinjured her right upper
extremity and cervical spine. The right upper extremity continued to show evidence of carpal
tunnel syndrome. In a January 15, 2003 note, Dr. King advised that appellant returned
complaining of difficulty in her right upper extremity. Appellant’s carpal tunnels were again
problematic with a positive Tinel’s sign and her Basal joint was also markedly symptomatic.
Dr. King stated that she was unable to work due to these problems.
In a December 27, 2004 report, Dr. King summarized his treatment of appellant. He
diagnosed cervical radiculopathy and median neuropathy at the wrist despite negative EMG/NC
studies. Dr. King noted that appellant had not had surgery but might require surgery in the
future. He related that her diagnosis to her job as the competent cause in producing the
symptoms of which she complained. Dr. King stated that any type of activity would exacerbate
appellant’s present symptom complex. On August 31, 2005 he noted continued complaints, of
cervical radiculopathy with a positive costoclavicular maneuver, a positive Tinel’s sign at both
elbows and reduced flexor tenosynovitis. On October 17, 2005 Dr. King found that appellant
had pain over the carpal tunnel with percussion despite the fact that the Tinel’s sign was negative
that date. He attributed these problems to her occupation with the employing establishment. In a
December 7, 2005 note, Dr. King indicated that appellant had cervical radicular findings as well
as carpal tunnel findings despite negative EMG/NC studies. He stated that her basal joint,
particularly the left one, was quite tender and that she could not work. On August 24, 2006 he
stated that she was somewhat improved regarding her biceps tendinitis and flexor extensor
tenosynovitis of the right forearm. Dr. King noted that appellant’s basal joint was also stable.
An attempt would be made to return her to work on September 18, 2006.
1

Docket No. 06-441 (issued June 2, 2006); on March 11, 2001 appellant filed a claim for right carpal tunnel
syndrome and a right shoulder condition. She had previously been in a nonwork-related motor vehicle accident on
March 9, 2000.

2

The Office referred appellant to Dr. Gary Korenman, a neurologist, for examination. In a
report dated August 13, 2002, Dr. Korenman found that there was no evidence of neurologic
dysfunction. He stated that the cervical radiculopathy as noted from the May 2000 motor vehicle
accident had largely, if not completely, resolved and that there was no evidence of any ongoing
carpal tunnel syndrome. Dr. Korenman advised that appellant was able to work eight hours a
day with no restrictions.
Dr. Charles Edelson, an attending Board-certified orthopedic surgeon, stated on March 9
and April 19, 2001 that appellant may not return to work and that she was being referred to a
neurologist to rule out carpal tunnel syndrome. In a June 25, 2001 report, he stated that she
continued to have complaints of numbness and tinkling in her right hand in the distribution of the
right nerve. In a separate note of the same date, Dr. Edelson indicated that appellant was still
unable to return to work at this time.
In an April 5, 2001 report, Dr. David J. Dickoff, a Board-certified neurologist, reported a
normal neurological evaluation. He diagnosed possible right carpal tunnel syndrome and to rule
out cervical radiculopathy. Dr. Dickoff recommended further diagnostic studies.
In a report based on a January 4, 2002 examination, Dr. Sholom Gootzeit, an osteopath,
diagnosed cervical strain/sprain, rule out cervical radiculitis, lumbar-sacral sprain/strain, rule out
lumbar radiculitis, tear in the medial and lateral meniscus of the right knee, bursitis of left hip vs.
contracture of the quadriceps. He described these injuries relative to her motor vehicle accident.
Dr. Gootzeit did not discuss appellant’s employment.
On December 22, 2003 Dr. Sharma, a Board-certified neurologist, examined appellant at
the request of the Office. He reported findings on examination, noting various subjective
complaints but no neurological deficits. Dr. Sharma advised there were no neurological
limitations to appellant’s usual work activities or daily living. There was no need for any
surgical procedure for right carpal tunnel syndrome and, from a neurological point of view, no
indication that any such treatment was necessary.
In an October 1, 2008 letter to the Office, appellant’s attorney contended that the reports
of Dr. King established appellant’s disability from July 26, 2001 through September 28, 2006.
On October 3, 2006 the Office accepted appellant’s claim for aggravation of right hand
carpal tunnel.
By decision dated November 7, 2008, the Office denied appellant’s claim for wage loss
from July 26, 2001 to September 28, 2006 as the medical evidence of record was not sufficient to
establish that her disability for work was due to her.

3

LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4
As used in the Act, the term disability means incapacity, because of an employment
injury, to earn the wages the employee was receiving at the time of injury.5 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in her employment, she is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.6
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.7 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.8 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.9
ANALYSIS
The Office accepted appellant’s claim for aggravation of right hand carpal tunnel
syndrome. The issue is whether appellant has established that she was totally disabled for work
due to this condition from July 26, 2001 through September 28, 2006.

2

5 U.S.C. §§ 8101-8193.

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989). Richard T. DeVito, 39 ECAB 668 (1988); Frazier V. Nichol,
37 ECAB 528 (1986); Elden H. Tietze, 2 ECAB 38 (1948); 20 C.F.R. § 10.5(f).
5

Richard T. DeVito, supra note 4; Frazier V. Nichol, supra note 4; Elden H. Tietze, supra note 4.

6

Bobby W. Hornbuckle, 38 ECAB 626 (1987).

7

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

8

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

9

G.T., supra note 8; Fereidoon Kharabi, supra note 7.

4

The Board finds that appellant has not met her burden of proof to establish disability due
to her right carpal tunnel accepted condition. On August 13, 2002 Dr. Korenman advised that
she had no neurological disability and was able to work eight hours a day without any
restrictions. Dr. Sharma similarly noted no neurological limitations to appellant’s usual work
activities. Dr Gootzeit only addressed appellant’s motor vehicle accident and not any
work-related disability. Dr. Dickoff advised that neurological evaluations were normal. He did
not support disability due to appellant’s employment. Although Dr. Edelson noted that appellant
was unable to work, he never provided a rationalized statement explaining why she was disabled
or whether the employment injury contributed to the disability. Rather, he referred her from
neurological examination.
On December 27, 2004 Dr. King discussed appellant’s job duties and stated that her work
was the competent cause in producing her symptoms. However, he did not specifically address
the issue of disability for work. Although Dr. King’s progress notes briefly noted that appellant
could not perform in her duties, he attributed her disability to her cervical condition and not the
accepted condition. For example, in a January 7, 2002 note, he noted that her duties at the
employing establishing aggravated her preexisting cervical radiculopathy and that she should not
work until there was a resolution of this problem. Dr. King reiterated in a February 7, 2002
progress note that appellant could not work at her usual occupation at the employing
establishment. In a January 15, 2003 note, he noted that she was having difficulty with her right
upper extremity and that her carpal tunnels were again problematic with a positive Tinel’s sign
and that her Basal joint was also markedly symptomatic. Dr. King noted that appellant could not
work due to these problems. There is no fully rationalized medical opinion from him explaining
how the accepted condition caused or contributed to her total disability for work. Many of these
reports attribute appellant’s periods of disability to her radiculopathy or problems with her Basal
joint. The only condition accepted is aggravation of right hand carpal tunnel. Dr. King never
clearly explained how appellant was disabled with regard to this condition. Medical reports not
containing rationale on causal relation are entitled to diminished probative value and are
generally insufficient to meet an appellant’s burden of proof.10 Accordingly, appellant has not
met her burden of proof in establishing that she was totally disabled for the period claimed.
CONCLUSION
The Board finds that appellant established that she was disabled from July 26, 2001
through September 28, 2006 due to her accepted injury.

10

Lois E. Culver (Clair L. Culver), 43 ECAB 412 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2008 is affirmed.
Issued: January 5, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

